          Case 2:17-cv-00822-DLR Document 174 Filed 07/11/19 Page 1 of 5



 1   RYLEY CARLOCK & APPLEWHITE
     One North Central Avenue, Suite 1200
 2   Phoenix, AZ 85004-4417
     Telephone 602.440.4800
 3   Fax 602.257.9582
 4   Michael D. Moberly – 009219
     mmoberly@rcalaw.com
 5   Lorena C. Van Assche – 025408
     lvanassche@rcalaw.com
 6
     Attorneys for Defendant
 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF ARIZONA
10
     Talonya Adams,                                          Case No. CV-17-00822-PHX-DLR
11
                              Plaintiff,
12                                                         DEFENDANT’S THIRD AMENDED
     v.                                                     PROPOSED FORM OF VERDICT
13
     Arizona Senate,
14
                              Defendant.
15

16
                 Defendant hereby submits its third amended proposed form of verdict.
17
                 RESPECTFULLY SUBMITTED this 11th day of July, 2019.
18
                                                  RYLEY CARLOCK & APPLEWHITE
19
                                                  By: /s/ Michael D. Moberly
20                                                        Michael D. Moberly
                                                          Lorena C. Van Assche
21                                                        Attorneys for Defendant
22

23

24

25

26

27
28

     4618218.1
     07/11/19
         Case 2:17-cv-00822-DLR Document 174 Filed 07/11/19 Page 2 of 5



 1          Nothing said in this Form of Verdict, which is prepared for your convenience, is

 2   meant to suggest or convey in any way or manner what verdict the Court thinks you should

 3   reach. It is solely and exclusively your duty and responsibility to decide what the verdict

 4   shall be.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                 2
         Case 2:17-cv-00822-DLR Document 174 Filed 07/11/19 Page 3 of 5



 1                                          Question Number 1

 2          Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated
 3   against her based on race with respect to her pay?
 4                                        Yes _____          No _____
 5

 6                                           Question Number 2
 7          Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated
 8   against her based on sex with respect to her pay?
 9                                        Yes _____          No _____
10

11                                           Question Number 3
12          Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated
13   against her based on race with respect to her compensatory leave time?
14                                        Yes _____          No _____

15

16                                           Question Number 4

17          Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated

18   against her based on sex with respect to her compensatory leave time?

19                                        Yes _____          No _____

20

21                                           Question Number 5

22          Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated

23   against her based on race with respect to her annual leave accrual rate?

24                                        Yes _____          No _____

25
                                             Question Number 6
26
            Has Ms. Adams proven, by a preponderance of the evidence, that the Senate discriminated
27
     against her based on sex with respect to her annual leave accrual rate?
28

                                                         3
         Case 2:17-cv-00822-DLR Document 174 Filed 07/11/19 Page 4 of 5



 1                                         Yes _____       No _____

 2

 3                                            Question Number 7

 4          Has Ms. Adams proven, by a preponderance of the evidence, that she complained that she

 5   was being discriminated against on the basis of race or sex with respect to her pay and was

 6   terminated for that reason?

 7                                         Yes _____       No _____

 8
            If you answered “yes” to any of the foregoing questions, you should also answer Question
 9
     Number 8. If you answered “no” to all of the foregoing questions, you are finished with this
10
     verdict form. The jury foreperson should date and sign the form, and return it to the Court.
11

12
                                              Question Number 8
13
            What amount of emotional distress (compensatory) damages, if any, did Ms. Adams incur?
14
                                           $____________________
15

16
            When the jury has completed its work on this verdict form, the jury foreperson should date
17
     and sign the form, and return it to the Court.
18

19
            Dated:___________________
20

21
                                                           ___________________________________
22                                                         JURY FOREPERSON’S SIGNATURE
23

24

25

26

27
28

                                                       4
         Case 2:17-cv-00822-DLR Document 174 Filed 07/11/19 Page 5 of 5



 1                               CERTIFICATE OF SERVICE

 2         I hereby certify that on July 11, 2019, I electronically transmitted the attached

 3   document to the Clerk’s Office using the CM/ECF system for filing.

 4   COPY of the foregoing also mailed and e-mailed this 11th day of July, 2019 to:

 5   Talonya Adams
     2 North Central Avenue, Suite 1900
 6   Phoenix, Arizona 85004
     talonya@gmail.com
 7

 8   By: Suzy Walker
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                 5
